Title: To George Washington from Brigadier General William Irvine, 12 January 1780
From: Irvine, William
To: Washington, George


          
            Cranes Mills [N.J.] Janry 12 1780
          
          I beg leave to mention to your Excellency that there are no Surgeons with the Detachment—I have always been of opinion that every considerable Detachment ought at all times be supplied—There are enough of them to spare, if any regular mode was addopted for this purpose—I think there must be some deficiency in that Department in not having an established rule for this purpose long ago I Am Sir your Most obedt Servt
          
            Wm Irvine
          
        